In view of applicants’ remarks and amendments the Examiner has opted to withdraw the rejections over Correia as the primary reference.  This is, in part, because of applicants’ remarks and amendments to the claims but also, in part, this is because the amended claims are much better rejected using Weyenberg as a primary reference.  See rejection below.  The Examiner will reconsider the teachings of Correia in the event of any future amendments to the claims.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

Claims 1 to 14 and 17 to 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 20 of U.S. Patent No. 10,563,015. Although the claims at issue are not identical, they are not patentably distinct from each other because each of claimed (i) to (iii) and the molar ratios are found in the claims of ‘015.  	While this does not specifically teach the inclusion of a chemical compound that prevents or scavenges the formation of free radicals (iv) the Examiner notes that this is an extremely common additive in condensation curable silicone compositions as it lends improved stability and decrease the deleterious effects of free radicals formation.  It is prima facie obvious to add a known ingredient to a known composition for its known function.  As such one having ordinary skill would have found the claimed composition obvious over that claimed in ‘015.  Regarding the requirement that the claimed composi-tion is multi-part please see claims 2 to 4 in ‘015.  Note that the specific compounds (iv) in claims 4 to 6 are common and well known in the art.  For claims 9 to 12, 14 and 18, see claim 12 in ‘015.  For claims 13 and 17 see claims 11 and 7 in ‘015.  For claims 19 and 20, see claims 18 and 19 in ‘015.

Claims 1 - 14 and 17 - 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of Application No. 10,808,154. Although the claims at issue are not identical, they are not patentably distinct from each other because each of claimed (i) to (iii), the molar ratios and the multi part requirement are found in the claims of ‘651.  While this does not specifically teach the inclusion of a chemical compound that prevents or scavenges the formation of free radicals (iv) the Examiner notes that this is an extremely common additive in condensation curable silicone compositions as it lends improved stability and decrease the deleterious effects prima facie obvious to add a known ingredient to a known composition for its known function.  As such one having ordinary skill would have found the claimed composition obvious over that claimed in ‘651.  Note that the specific compounds (iv) in claims 4 to 6 are common and well known in the art.  For claims 9 to 12, 14 and 18, see claims 9 and 10 in ‘651.  For claims 13 and 17 see claim 13 in ‘651.  For claims 19 and 20, see claims 21 and 22 in ‘651.

Claims 1 to 14 and 17 to 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 20 of U.S. 10,844,177.  Although the claims at issue are not identical, they are not patentably distinct from each other because each of claimed (i) to (iii), the molar ratios and the multi part requirement are found in the claims of ‘639.  While this does not specifically teach the presence of chemical compounds that prevent or scavenge the formation of free radicals (iv) the Examiner notes that this is a very common additive in condensation curable silicone compositions as it lends improved stability and decrease the deleterious effects of free radicals formation.  It is prima facie obvious to add a known ingredient to a known composition for its known function.  As such one having ordinary skill would have found the claimed composition obvious over that claimed in ‘639.

Claims 1, 2, 4 to 6, 8 to 14, 17 to 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Weyenberg.
	Weyenberg teaches a silicone rubber composition prepared from components that meet (i) to (iii) as claimed.  See for instance column 1, lines 15 to 30. This teaches a molar ratio of at least .5 mol silane to mole SiOH.  See column 2, lines 35 to 40. Since there are 3 hydrolyzable groups attached to the silane Weyenberg meets the claimed molar ratio of SiOH to hydrolyzable groups.  Weyenberg specifically uses a titanate catalyst in this composition.  
	With this in mind note that arguments directed to the desirability of titanate catalysts over tin catalysts and arguments directed to the molar ratio of SiOH to hydrolyzable groups carry no weight for this rejection.
prima facie obvious to add a known ingredient to a known composition for its known function such that the addition of a primary or secondary antioxidant to a composition that includes oxidation inhibitors would have been obvious.
	Weyenberg does not teach the claimed molar ratio of TiOR groups to total SiOH. This corresponds directly to the amount of titanate present in the composition.  Patentee teaches at least .1 wt% titanate.  See column 2, lines 40 and on.  The Examiner notes that adjusting the amount of catalyst in an effort to optimize the cure of the composition while not using more than necessary would have been well within the skill of the ordinary artisan. Given the obviousness of adjusting the amount of catalyst to reflect a catalytically optimal amount, the skilled artisan would have found an amount of catalyst that falls within the claimed ratio obvious. 
	The Examiner notes that Weyenberg teach a one part curable composition.  As this applies to the instant claims the Examiner notes that the claims are not directed to a two part curable composition.  The claims are now directed to the reaction product of the two part curable composition.  The reactants are the same such that, once they react, the reaction product would be expected to be the same as well.  In other words whether the composition is stored in one or two parts, the final cured composition will contain the same reactants reacted in the same manner.  
	As such the rejection rationale no longer has to assess the obviousness of a two part composition over the one part disclosed by Weyenberg. 
 
	In summary the only differences in the silicone condensation reaction product claimed and that in Weyenberg is 1) the selection of a primary or secondary antioxidant in view of the general teaching in Weyenberg to add an oxidation inhibitor and 2) the obviousness of the TiOR to SiOH ratio.  

	The second difference relies on the obviousness of using a catalytically effective amount of a titanium catalyst in an effort to optimize the cure properties that are naturally associated with the composition of Weyenberg.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experimentation). 

	The Examiner recognizes that applicants have added two other features to the claim in the recent amendment.  One, the composition is adapted to cure at room temp-erature or above.  To this extent please see column 1, line 39, which teaches that the composition is room temperature curable.  Two, the composition has heat resistance to a temperature of at least 180oC.  To this extent please note that column 3, line 59, teaches that the composition can be mixed at a temperature of up to above 200oC.  The composition would have to be stable at such a temperature for mixing and curing to occur such that the skilled artisan would have expected this property to necessarily flow from the composition of Weyenberg.  On the other hand, applicants argue that such a property is required because the instant composition is used to encapsulate electronics which have high temperature requirements. The composition of Weyenberg is also used to encapsulate electronics (column 7, line 5) such that it would follow that they too will meet high temperature requirements.
	In this manner claims 1 and 18 rendered obvious.

	For claim 2, as noted above, the composition is no longer directed to a two part composition but to a cured composition such that limitations on the parts prior to curing do not appear to have an effect on the final composition.
	For claims 4 to 6 note that these are conventionally known products.  In lack of any specific direction as to specific antioxidants, the skilled artisan would have been motivated to select common and well known products for use therein.  Note that it is prima facie obvious to add a known ingredient to a known composition for its known function.  This rationale is maintained from the previous office action.
	For claims 8 and 9 see column 7, line 5.
	For claims 10 to 12 and 14 note that the selection of such electronic parts would have been obvious to the skilled artisan as these are common types of electrical equipt-ment that are insulated with silicone polymers.
	The application methods in claim 17 are common and ones that are well known in the art of silicone encapsulation such that one having ordinary skill in the art would have found this obvious over the general teachings of Weyenberg.  
	For claim 19 see column 2, lines 20 to 25.
	For claim 20 see column 2, line 31.
	For claim 23 see column 1, line 39.
	For claim 24 note that this property would be expected to be present in the comp-ostiion of Weyenberg as it is a property that is naturally associated with the obvious compositon therein.
	For claims 12 and 13, please note the following.  These claims are directed to a method in which multiple parts are admixed prior to curing such that these claims do require the composition to be in separate packages.  For this limitation the Examiner relies on the rationale noted in the previous office action.  That is, the skilled artisan would recognize that the composition of Weyenberg can be used as a two part compo-sition with the 4expectation of obtaining useful and predictable results.  A reference may be relied upon for all that it would have reasonably suggested to the skilled artisan, including non-preferred embodiments.  The Examiner recognizes that applicants have traversed this rationale and will address this below.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Weyenberg in view of Deng et al.
	Weyenberg do not teach a tetraalkyl titanate as claimed.
	Deng et al. teach RTV silicone compositions that contain the reactants (i) and (ii) as claimed.  As can be seen from column 7, lines 20 and on, the titanium catalysts of 
	It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. The express suggestion to substitute one equivalent for another need not be present to render the substitution obvious.
	With this in mind one having ordinary skill in the art would have found the use of a titanate catalyst such as tetrabutyl titanate in the composition of Weyenberg to have been obvious, with the expectation of obtaining useful and predictable results.

Applicants’ traversal has been considered but is not deemed persuasive.  The majority of applicants’ remarks are focused on the Correia et al. teachings but, as noted above, in view of the amendments to the claims the teachings of Weyenberg are more relevant (at this time).  
	Applicants’ traversal of the Weyenberg rejection focuses on the use of two part compositions.  As noted in the rejection above, though, the majority of the instant claims do not require a two part composition but are directed to the cured composition such that any arguments regarding two part rather than one part are not relevant.
	On the other hand, as this argument applies to two claims and in consideration of any possible future amendment that would require a two part composition, the argument is not persuasive.  The Examiner disagrees that the teachings in column 1 can be considered a teaching away.  In reality it merely points out the negative aspects of a one two versus part composition, aspects that would have been readily apparent to the skilled artisan and do not represent any unexpected deleterious properties.  Taking the totality of the teachings in Weyenberg the skilled artisan would have recognized both the benefits and drawbacks of a two part versus a one part composition such that one would have been obvious over the other, albeit not as desirable.  
	Applicants traversal also states that “only the skin will cure” but have not shown this to be true.  Furthermore applicants have not established any unexpected results within the claimed range, specifically ones that are commensurate in scope with the claims.  
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.

Mgm
11/4/21


/MARGARET G MOORE/Primary Examiner, Art Unit 1765